Citation Nr: 0500913	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-40 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for 
poliomyelitis of the left upper extremity, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).  

Procedural history

The veteran served on active duty from January 1951 to 
January 1955. 

The veteran was granted service connection for poliomyelitis 
of the left upper and lower extremities in a May 1955 rating 
decision and was assigned a combined 
10 percent disability rating.  In a January 1991 rating 
decision, the RO assigned separate 20 percent and 10 percent 
disability ratings respectively for the left upper and lower 
extremities.  

In March 2004, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his left upper extremity.  In a June 2004 rating decision, 
the RO assigned an increased 30 percent disability rating.  
The veteran disagreed with the June 2004 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 2004.  

In a November 2004 rating decision, the veteran's disability 
rating was again increased to 40 percent.  The veteran 
continued to express his disagreement with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

For reasons discussed immediately below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

On his November 2004 VA Form 9, the veteran requested that he 
be allowed to present testimony at a personal hearing before 
a Member of the Board at the RO.  However, the RO transferred 
the veteran's claims folder to the Board in December 2004 
without scheduling him for a hearing.  

The law provides that the Board shall decide an appeal only 
after affording the appellant an opportunity for a hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002).  
VA is therefore obligated to honor the veteran's request for 
a hearing.  See also 38 C.F.R. § 3.303 (2004).

To ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

The veteran should be scheduled for 
personal hearing before a traveling 
member of the Board at the RO or other 
appropriate VA facility.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




